                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RODNEY GREENE,                                    CIVIL ACTION
    Plaintiff,

       v.                                         N0.19-211

INTERNAL REVENUE SERVICE,
     Defendant.

                                         ORDER

       AND NOW, this 28th day of January 2019, upon considering prose Plaintiffs Motion for

leave to proceed informa pauperis (ECF Doc. No. 1), his prose Complaint (ECF Doc. No. 2), and

for reasons in the accompanying Memorandum, it is ORDERED:

       1.     Plaintiffs Motion for leave to proceed in forma pauperis (ECF Doc. No. 1) is

GRANTED;

      2.      The Complaint (ECF Doc. No. 2) is DEEMED filed;

      3.      The Complaint (ECF Doc. No. 2) is DISMISSED; and,

      4.      The Clerk of Court shall CLOSE this case.
